Exhibit 10.11




AMENDMENT NO. 4
TO THE SECOND AMENDED AND RESTATED
2006 LONG TERM INCENTIVE PLAN FOR
NON-EMPLOYEE DIRECTORS OF THE COOPER COMPANIES, INC.


WHEREAS, The Cooper Companies, Inc. (the “Company”) has adopted the Second
Amended and Restated 2006 Long Term Incentive Plan for Non-Employee Directors of
the Cooper Companies, Inc. (the “Plan”); and


WHEREAS, Section 11 of the Plan permits the Board of Directors of the Company to
amend the Plan, subject to certain limitations; and


WHEREAS, the Board of the Company desires to amend the Plan to permit
Non-Employee Directors to adjust the timing and form of awards they will receive
under Sections 5, 6, and 7 of the Plan, without adjusting the total value of
awards to be received;


NOW, THEREFORE, the Plan is hereby amended as follows:


First:     The following sections in Section 2 shall be amended to read as
follows and all references to such Definitions shall be accordingly adjusted
throughout the document:


Section 2(a):
“Annual Equity Grant” shall mean the grant made to Non-Employee Directors each
November 15, pursuant to Section 5 hereof.

Section 2(k):
“Mid-Year Equity Grant” shall mean the grants made to the Non-Employee Directors
pursuant to Section 5(b) hereof.

Section 2(p):
“Restricted Stock Grants” shall mean both Annual Equity Grants or Mid-Year
Equity Grants, or any portion thereof, made in the form of Restricted Stock
pursuant to Sections 5 and 6 hereof.



SECOND:     Section 5(a) shall be deleted in its entirety and Sections 5(b),
5(c), and 5(d) shall be sequentially renumbered as Sections 5(a), 5(b), and 5(c)
respectively. All references to Sections 5(b), 5(c), and 5(d) throughout the
Plan document shall be considered to refer to Sections 5(a), 5(b), and 5(c)
respectively.


THIRD:     The newly designated Section 5(a) (as renumbered by the second item
above) shall be amended to read as follows:


“On each November 15 (or in the event November 15 is a weekend or holiday, of
the principal stock exchange on which the Stock is then traded is not open, then
on the first day thereafter on which the Stock is publicly traded), each
Non-Employee Director shall be granted an Annual Equity Grant with a total
value, based on the Fair Market Value on the day of grant, of $270,000 (or
$285,500 for the Lead Director or $297,000 for the Chairman of the Board).
 
Such Annual Equity Award shall be granted in the form of Stock Options,
Restricted Stock (including Restricted Stock Units), or a combination of these
award types, subject to the provisions of Sections 6 and 7 hereof.”


FOURTH:     Section 6(a) of the Plan is hereby deleted and replaced in its
entirety with:


“For any Annual Equity Grant, or any Mid-Year Equity Grant, or any portion
thereof, which shall be composed of Restricted Stock, the number of shares of
Restricted Stock (or the number of Restricted Stock Units) to be awarded shall
be calculated by dividing the total value of the grant, or designated portion
thereof, by the Fair Market Value on the date of grant, rounding to the nearest
whole share.”


FIFTH:    The third sentence of Section 6(b) of the plan is hereby deleted and
replaced in its entirety with:


Amendment No. 4 to the Second Amended and Restated 2006 LTIP for NEDs
Adopted: October 26, 2016                    1

--------------------------------------------------------------------------------

Exhibit 10.11




“However, if Restricted Stock Grants are in the form of Restricted Stock Units,
no purchase price shall apply to the Restricted Stock Grant.”


SIXTH:    The first two sentences of Section 7 of the Plan are hereby deleted
and replaced with:


“For any Annual Equity Grant, or any Mid-Year Equity Grant, or any portion
thereof, which shall be composed of Stock Options, the number of Stock Options
awarded shall be calculated by first multiplying the Fair Market Value on the
date of grant by the approved volatility rate for accounting purposes and then
dividing the value of the Stock Option award by the resulting amount, rounding
to the nearest whole share.”


SEVENTH:     The provisions of this amendment shall be effective October 26,
2016.


EIGHTH:     Except to the extent herein above set forth, the Plan shall remain
in full force and effect.


IN WITNESS WHEREOF, the Board of Directors of the Company has caused this
Amendment to the Plan to be executed by a duly authorized officer of the
Company.




THE COOPER COMPANIES, INC.




By:    /s Carol R. Kaufman                
Carol R. Kaufman
Title:
Executive Vice President, Secretary, Chief Administrative Officer & Chief
Governance Officer





Amendment No. 4 to the Second Amended and Restated 2006 LTIP for NEDs
Adopted: October 26, 2016                    2